Per Curiam.

It is conceded that the doors which caused the injuries complained of were double overlapping swinging doors. ' As to whether or not such a construction was a safe and proper. one under all the facts and circumstances of this case was a question of fact for the jury to determine; it was properly submitted to the jury arid determined against the defendant. We concur in their finding. Such a construction, in our judgment, was positively dangerous in this instance; the evidence shows that the defendant’s platform was long enough so as to enable it to so build its doors that they would not have overlapped no;matter how used by defendant’s patrons. It is certainly under a duty to its patrons to furnish them with reasonably safe means of Ingres and egress to and from the platform in question. The fact that such platform was daily used by several thousands of persons should have caused it to avoid a defective and dangerous construction, such as this one was.
We find no error and judgment must be affirmed, with costs.
Present: Fitzsimons, Ch. J.; O’Dwyer and Schuchman, JJ.
Judgment affirmed, ■ with costs.